United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 01-1988
                                      ___________

Laquita Wynn,                              *
                                           *
             Appellant,                    *
                                           * Appeal from the United States
      v.                                   * District Court for the Western
                                           * District of Missouri.
Gateway 2000, Inc.,                        *
a Delaware Corporation,                    * [UNPUBLISHED]
                                           *
             Appellee.                     *
                                       ___________

                           Submitted: August 24, 2001
                               Filed: September 10, 2001
                                      ___________

Before WOLLMAN, Chief Judge, MORRIS SHEPPARD ARNOLD, and BYE,
Circuit Judges.
      ___________

PER CURIAM.

        Laquita Wynn brought a 42 U.S.C. § 1981 action against her employer in August
2000. She then failed to comply with two orders of the district court,1 the first directing
her to file a proposed scheduling order, and the second ordering her to show cause why
she had not done so; she also failed to serve the complaint on the defendant. In March
2001, the district court dismissed the action with prejudice under Federal Rule of Civil

      1
      The Honorable Dean Whipple, Chief Judge, United States District Court for the
Western District of Missouri.
Procedure 41(b).      Wynn appeals, arguing that dismissal with prejudice was
unwarranted.

       Given Wynn’s complete failure to prosecute, we find no abuse of discretion in
the dismissal of the complaint with prejudice. See Rodgers v. Curators of Univ. of
Mo., 135 F.3d 1216, 1219 (8th Cir. 1998) (standard of review). Accordingly, we
affirm.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         2